ACCEPTED
                                                                          03-15-00393-CV
                                                                                  5933580
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                      7/6/2015 7:18:43 AM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK

                        No. 03-15-00393-CV
__________________________________________________________________
                                                         FILED IN
                                                  3rd COURT OF APPEALS
          IN THE THIRD COURT OF APPEALS OF TEXAS      AUSTIN, TEXAS
                                                  7/6/2015 7:18:43 AM
__________________________________________________________________
                                                    JEFFREY D. KYLE
                                                          Clerk
            MARY DECKER AND/OR ALL OTHER OCCUPANTS OF
             1607 MAIN STREET, CEDAR PARK, TEXAS 78613,

                             Appellants,

                                 v.

                       CLIFFORD HOMES, LLC,

                              Appellee.
__________________________________________________________________

  ON APPEAL FROM THE COUNTY COURT AT LAW, WILLIAMSON COUNTY, TEXAS
                  TRIAL COURT CAUSE NO. 15-0508-CC4
__________________________________________________________________

 APPELLEE’S RESPONSE TO EMERGENCY MOTION FOR STAY OF
                              WRIT
__________________________________________________________________

                                      Dr. J. Hyde
                                      Texas Bar No. 24027083
                                      THE J. HYDE LAW OFFICE, PLLC
                                      111 E. 17th Street #12015
                                      Austin, TX 78711
                                      Telephone: (512) 200-4080
                                      Fax: (512) 582-8295
                                      E-mail: jhyde@jhydelaw.com

                                      Counsel for Appellee
                        No. 03-15-00393-CV
__________________________________________________________________

          IN THE THIRD COURT OF APPEALS OF TEXAS
__________________________________________________________________

              MARY DECKER AND/OR ALL OTHER OCCUPANTS OF
               1607 MAIN STREET, CEDAR PARK, TEXAS 78613,

                                   Appellants,

                                        v.

                            CLIFFORD HOMES, LLC,

                              Appellee.
__________________________________________________________________

  ON APPEAL FROM THE COUNTY COURT AT LAW, WILLIAMSON COUNTY, TEXAS
                  TRIAL COURT CAUSE NO. 15-0508-CC4
__________________________________________________________________

  APPELLEE’S RESPONSE TO EMERGENCY MOTION FOR STAY OF
                               WRIT
__________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellee Clifford Homes, LLC, by and through undersigned counsel,

respectfully responds to the Emergency Motion for Stay of Writ (“Motion”) filed

by Appellant Mary Decker, and in support thereof states as follows:

                               INTRODUCTION

      1.    In a nutshell, Decker’s Motion seeks to stay issuance of a writ of

possession until the trial court sets a supersedeas bond—an event that took place


                                        2
before the Motion was filed. Decker’s request is moot, and the stay issued by this

Court on 2 July 2015 should be lifted.

                            BACKGROUND AND ARGUMENT

         2.     In this post-foreclosure forcible detainer action, the trial court

rendered a final judgment of possession in favor of Clifford Homes on 23 June

2015 following a summary-judgment hearing. (See Attachment B to Motion).

That judgment is on appeal in this proceeding.

         3.     On June 25, Decker filed a “Motion for Bond Application” in the trial

court.    (See Attachment C to Motion).1 On June 29, Clifford Homes filed a

response to that motion. (See Plaintiff’s Response to Defendant’s Motion for Bond

Application and Emergency Motion to Stay Writ of Possession Until Bond Is Set,

attached hereto as Exhibit 1).

         4.     On June 29 and 30, counsel for the parties communicated via e-mail

with the county court administrator regarding Decker’s Bond Application. (See

Attachment E to Motion; see also E-mails attached hereto as Exhibit 2). In

response to the court administrator’s request, on June 30 the undersigned e-mailed

the administrator copies of Decker’s application and Clifford Homes’ response,

along with each party’s proposed order.                   (See Exhibit 2).         In the e-mail, the

1
 Decker asserts in the Motion that she requested that the trial court set a bond at the conclusion of the
summary-judgment hearing and that the trial court “refused” to do so. (See Motion, at ¶ 5). But the trial
court’s “refusal” was not arbitrary, as Decker suggests. The trial court merely informed the parties that he
was not setting a bond at that time because no bond application had been filed.


                                                     3
undersigned reiterated the importance of a speedy ruling in light of the Property

Code’s strict deadline for superseding eviction judgments. (See id.).

        5.      The next day, July 1, the trial court signed and filed an order ruling on

Decker’s Bond Application and setting the type and amount of security required to

suspend enforcement of the judgment pending appeal. (See Order, attached hereto

as Exhibit 3).

        6.      On July 2, the undersigned checked the case docket and, seeing the

order reflected, requested and obtained a copy from the clerk’s office via e-mail.

(See e-mail from A. Wiseman to J. Hyde, attached hereto as Exhibit 4). Later that

day, Decker filed the underlying Motion without conferring with Clifford Homes,

and the Court entered a stay order shortly thereafter. Had Decker checked the

docket or conferred with the undersigned before filing the Motion, she would have

learned that the Motion was moot before she filed it.2

        7.      Although somewhat beyond the scope of the Motion, Clifford Homes

notes that the trial court’s July 1 order on the Bond Application is proper on its

merits. The purpose of a supersedeas bond is to suspend enforcement of the trial

court’s judgment while an appeal is pending. See TEX. R. APP. P. 24.1(f). In

2
  As this Court noted in its July 2 Order, Decker’s Motion, though styled a petition for writ of mandamus,
“is actually a motion in a pending appeal.” As such, the Motion was required to contain a certificate
stating that the filing party conferred, or made a reasonable attempt to confer, with all other parties about
the merits of the motion. TEX. R. APP. P. 10.1(a)(5). Decker made no such attempt to confer, and the
Motion did not contain a certificate of conference (although one was inexplicably referenced in the Table
of Contents).


                                                     4
eviction suits like the one at issue, in setting the bond “the county court shall

provide protection for the appellee to the same extent as in any other appeal, taking

into consideration the value of rents likely to accrue during appeal, damages which

may occur as a result of the stay during appeal, and other damages or amounts as

the court may deem appropriate.” TEX. PROP. CODE § 24.007(a); see also TEX. R.

APP. P. 24.2(a)(2) (requiring that the amount of security to suspend enforcement of

judgments “for the recovery of an interest in real or personal property” be at least

“the value of the property interest’s rent or revenue”).

      8.     The trial court appropriately set the appellate security in accordance

with the parameters of the Property Code and the Rules of Appellate Procedure.

(See Exhibits 1 & 3). Decker may suspend enforcement of the judgment by

depositing the ordered security into the registry of the county court no later than 6

July 2015. TEX. PROP. CODE § 24.007(a) (“A judgment of a county court in an

eviction suit may not under any circumstances be stayed pending appeal unless,

within 10 days of the signing of the judgment, the appellant files a supersedeas

bond in an amount set by the county court.”); see also TEX. R. APP. P. 24.2(a)(2)

(“When the judgment is for the recovery of an interest in real or personal property,

the trial court will determine the type of security that the judgment debtor must

post.”).




                                          5
      9.     Clifford Homes would also note that the underlying appeal of the trial

court’s summary judgment is itself frivolous, as it involves an argument (often

made by the same attorney) that this Court has rejected multiple times in the past

few years. Specifically, Decker argued on summary judgment that a title dispute—

in the form of a challenge to the validity of the foreclosure sale of the Property to

Clifford Homes—deprived Clifford Homes of the right to immediate possession,

even though the foreclosed deed of trust established a landlord-tenant relationship.

See, e.g., Wilder v. Citicorp Trust Bank, F.S.B., No. 03-13-00324-CV, 2014 WL
1207979 (Tex. App.—Austin Mar. 18, 2014, pet. dism’d w.o.j.) (mem. op.) (noting

that this Court “has consistently held that defects in the foreclosure process cannot

be used either to negate a landlord-tenant relationship provision in a deed of trust

or to raise a question of title depriving the justice or county courts of jurisdiction to

resolve the question of immediate possession”); see also Killebrew v. BKE

Investments, Inc., No. 03-13-00149-CV, 2014 WL 3055984 (Tex. App.—Austin

June 30, 2014, no pet.) (mem. op.) (same); Jaimes v. Fed. Nat’l Mortgage Ass’n,

No. 03-13-00290-CV, 2013 WL 7809741 (Tex. App.—Austin Dec. 4, 2013, no

pet.) (mem. op.) (same); Reardean v. Fed. Home Loan Mortg. Corp., No. 03-12-

00562-CV, 2013 WL 4487523 (Tex. App.—Austin Aug. 14, 2013, no pet.) (mem.

op.) (same). Decker should not be permitted to continue to occupy the Property




                                           6
while prosecuting a frivolous appeal without depositing the requisite security as

ordered by the trial court.

      10.    In sum, Decker’s Motion is moot, and the stay should be lifted. The

trial court properly ruled on Decker’s Bond Application, and it is up to her to

supersede the judgment while this appeal is pending.



      WHEREFORE, Clifford Homes respectfully requests that the Court LIFT

the stay of the writ of possession entered on 2 July 2015.


                                              Respectfully Submitted,


                                              /s/ J. Hyde
                                              ______________________________
                                              Dr. J. Hyde
                                              State Bar No. 24027083
                                              THE J. HYDE LAW OFFICE, PLLC
                                              111 E. 17th Street #12015
                                              Austin, Texas 78711
                                              Phone: (512) 200-4080
                                              Fax: (512) 582-8295
                                              E-mail: jhyde@jhydelaw.com

                                              Attorney for Appellee




                                          7
                        CERTIFICATE OF SERVICE

      I hereby certify that, pursuant to Texas Rule of Appellate Procedure 9.5 and
Local Rule 4(d), a copy of Appellee’s Response to Emergency Motion for Stay of
Writ was served on this 6th day of July, 2015, via e-service, upon the following:

David Rogers
1201 Spyglass, Suite 100
Austin, TX 78746

                                            /s/ J. Hyde
                                            ______________________________
                                            Dr. J. Hyde




                                        8
      EXHIBIT 1
Response to Bond Application
                                                                      Filed: 6/29/2015 10:50:33 AM
                                                                      Nancy E. Rister, County Clerk
                                                                      Williamson County, Texas
                                                                      By: Regina Cockrell, Deputy Clerk

                               CAUSE NO. 15-0508-CC4

CLIFFORD HOMES, LLC,                         § IN THE COUNTY COURT AT LAW
                                             §
      Plaintiff,                             §
                                             §
v.                                           §
                                             §
MARY DECKER,                                 § NUMBER 4
CHRISTOPHER DECKER, and/or                   §
ALL OTHER OCCUPANTS OF                       §
1607 MAIN STREET,                            §
CEDAR PARK, TEXAS 78613,                     §
                                             §
      Defendants.                            § WILLIAMSON COUNTY, TEXAS

      PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR BOND
       APPLICATION AND EMERGENCY MOTION TO STAY WRIT OF
                   POSSESSION UNTIL BOND IS SET

TO THE HONORABLE JUDGE OF SAID COURT:

      Plaintiff CLIFFORD HOMES, LLC, by and through undersigned counsel,

respectfully responds to Defendant’s Motion for Bond Application and Motion to Stay

Writ of Possession (“Motion”), and in support thereof states as follows:

                                   INTRODUCTION

      This is a post-foreclosure forcible detainer action. Eleven months ago, Plaintiff

Clifford Homes purchased the subject property at the August 2014 Williamson County

foreclosure auction. Following Defendant-induced delays in the eviction proceedings in

the Justice Court that necessitated mandamus relief, this Court signed a final judgment

granting Clifford Homes immediate possession of the Property, and Decker has appealed.

Now, after eleven months of living rent- and mortgage-free, Defendant Decker requests

that the Court set a supersedeas bond in the nominal amount of $500.00, summarily
asserting that her net worth is -$88,040.66.      In making this request, Decker cites

inapplicable authority that relates only to money judgments, makes unsupported

assertions about her net worth, provides no information about her monthly income, and

simply provides no support for the amount requested. As demonstrated below, the Court

should set the amount of the security necessary to supersede the judgment at $31,365.00,

which properly takes into account the reasonable rental value of the Property as required

by applicable law.

                                    BACKGROUND

       1.     On 23 June 2015, the Court granted Clifford Homes’ motion for summary

judgment and rendered a final judgment awarding Clifford Homes immediate possession

of the real property located at 1607 Main Street, Cedar Park, Texas 78613. (See Ex. A to

Decker’s Motion).

       2.     Clifford Homes had purchased the Property at the 5 August 2014

foreclosure sale in Williamson County and initially filed the underlying forcible detainer

action in Justice Court seeking immediate possession of the Property on 7 October 2014.

The Justice Court rendered a final judgment in Decker’s favor on 2 April 2015, leading to

Clifford Homes’ appeal and this Court’s summary judgment on June 23.

       3.     The case had remained pending for an extended period in the Justice Court

because that court erroneously abated the case pending the outcome of a separate suit that

Decker filed in Williamson County District Court (the “Title Suit”) challenging the

validity of the foreclosure sale. This forced Clifford Homes to file a petition for writ of




                                            2
mandamus, which this Court granted. (See Exs. 7 & 8 to Clifford Homes’ Traditional

Motion for Summary Judgment).

       4.     Decker has timely filed a notice of appeal from this Court’s final judgment.

       5.     In her Motion to set the bond, Decker asserts that undersigned counsel “has

stated that there is no amount of bond that his client would accept.” (Motion, at n.3).

Quite simply, that assertion is false. The undersigned has never made that or any similar

statement, which would be nonsensical and in contravention of the statutes and rules

governing supersedeas bonds. What the undersigned has stated to opposing counsel is

that his client would not accept a security amount that does not take into account the

rental value of the Property while the appeal is pending. That statement is consistent with

the arguments made herein and, more importantly, with applicable law.

                                      ARGUMENT

       6.     Suspension of enforcement of eviction judgments is governed by Texas

Rule of Appellate Procedure 24 and Texas Property Code section 24.007. Rule 24.1

allows a debtor to suspend enforcement of a judgment by, inter alia, filing “a good and

sufficient bond” or “making a deposit with the trial court clerk in lieu of a bond.” TEX. R.

APP. P. 24.1(a)(2), (3). However, “[w]hen the judgment is for the recovery of an interest

in real or personal property, the trial court will determine the type of security that the

judgment debtor must post.” TEX. R. APP. P. 24.2(a)(2). Rule 24 further allows the trial

court to “make any order necessary to adequately protect the judgment creditor against

loss or damage that the appeal might cause.” TEX. R. APP. P. 24.1(e).




                                             3
       7.     Importantly, section 24.007, which expressly governs forcible-detainer

appeals and which Decker conveniently failed to cite in her Motion, requires that any

security be posted “within 10 days of the signing of the judgment” and that it “provide

protection for the appellee to the same extent as in any other appeal, taking into

consideration the value of rents likely to accrue during appeal, damages which may occur

as a result of the stay during appeal, and other damages or amounts as the court may

deem appropriate.” TEX. PROP. CODE § 24.007(a).

       8.     Decker cites Civil Practice and Remedies Code section 52.006 and Rule of

Appellate Procedure 24.2(a)(1) to argue that the amount of security may not exceed 50

percent of her net worth. Those provisions, however, expressly apply only to money

judgments. TEX. CIV. PRAC. & REM. CODE § 52.006(b) (“[W]hen a judgment is for

money, the amount of security must not exceed … 50 percent of the judgment debtor’s

net worth[.]”); TEX. R. APP. P. 24.2(a)(1) (“When the judgment is for money, the amount

of the bond … must not exceed … 50 percent of the judgment debtor’s current net

worth[.]”). By contrast, Property Code section 24.007, cited above, applies to forcible

detainer judgments. Consistent with that provision, Rule 24.2(a)(2) applies to judgments

“for the recovery of an interest in real or personal property” and states that the amount of

the security “must be at least … the value of the property interest’s rent or revenue.”

TEX. R. APP. P. 24.2(a)(2) (emphasis added). Unlike with money judgments, the amount

of security for a judgment for an interest in real property is not capped by the judgment

debtor’s net worth.




                                             4
        9.      Accordingly, Decker’s contention that she has a negative net worth is

irrelevant to the proper amount of appellate security in this case. Even if it were relevant,

the evidence submitted in support of that contention is conclusory at best. Decker states

in an affidavit that she has total assets of $2,612 ($1,612 in bank accounts and cash, $750

in appliances and furniture, and $250 in home furnishings) and total liabilities of

$90,652.66 ($250 in credit card debt, $40,402.66 for an outstanding loan from NationStar,

and $50,000 in student loans). Leaving aside that these numbers appear a bit random, no

documentation was submitted in support of these amounts. The lack of documentation is

particularly troubling given Decker’s past readiness to provide bank statements to the

Court when she believes it supports her position. Because Decker’s net worth has no

bearing on the proper security amount, and because, in any event, she has failed to submit

competent evidence in support of her net worth, Decker’s request to set the amount of

appellate security at $500 lacks merit and should be rejected.

        10.     Instead, the Court should set the supersedeas amount in accordance with

Property Code section 24.007 and Rule of Appellate Procedure 24.2(a)(2) by taking into

consideration the rental value of the Property while the appeal is pending. As shown by

the affidavit of Kenneth Ward attached as Exhibit 1, and the Comparative Market

Analysis attached as Exhibit 2,1 the current fair market rental value of the Property is

$1,845.00 per month. Further, publicly available information from the Third Court of

1
 The Comparative Market Analysis is admissible as a business record. The affidavit of Kenneth Ward
establishes that: (1) the record was made and kept in the course of a regularly conducted business activity,
(2) it was the regular practice of the business activity to make the record, (3) the record was made at or
near the time of the event that it memorializes, and (4) the record was made by a person with knowledge
who was acting in the regular course of business. TEX. R. EVID. 803(6).



                                                     5
Appeals regarding eight recently concluded appeals of post-foreclosure forcible-detainer

judgments shows that these appeals were pending for an average of 17 months (from date

of filing notice of appeal to date of mandate). The spreadsheet attached hereto as Exhibit

3 summarizes the information underlying this fact, which may be judicially noticed. TEX.

R. EVID. 201(b) (“The court may judicially notice a fact that is not subject to reasonable

dispute because it … can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.”).2

       11.     Multiplying the average number of months (17) by the Property’s monthly

rental value ($1,845.00) yields a total of $31,365.00. This is the reasonable, necessary,

and proper amount to protect Clifford Homes’ interest in the Property while the appeal is

pending.

       12.      To the extent equity is a consideration, it is worth reiterating that Decker

has been living in the Property for free for eleven months, and now seeks to go on living

basically for free while she appeals the judgment granting Clifford Homes immediate

possession. This is not a result contemplated by the supersedeas rules. Further, it

undercuts the purpose served by the statutory scheme governing forcible-detainer actions,

which the Legislature enacted “to provide a speedy and inexpensive remedy for

determination of who is entitled to immediate possession of property.” Dormady v.

Dinero Land & Cattle Co., 61 S.W.3d 555, 558 (Tex. App.—San Antonio 2001, pet.

dism’d w.o.j.) (citing Scott v. Hewitt, 127 Tex. 31, 90 S.W.2d 816, 818-19 (1936)). What


2
 The docket information verifying the information in the spreadsheet is available on the Third Court of
Appeals’ official website, accessible at http://www.txcourts.gov/3rdcoa.aspx.


                                                  6
should have been a speedy and inexpensive route to possession has become a lengthy and

expensive one. Clifford Homes has owned the Property for almost a year and has been

responsible for the burdens of ownership—such as purchase price (which was paid in full

at the foreclosure sale), property insurance, and taxes—but has been deprived of all the

benefits with no meaningful way to recover for that lost time. Conversely, Decker has

had the benefit of possession all this time even though she no longer owns the Property,

is no longer paying for it, and has no right to occupy it. To allow this state of affairs to

continue for an additional 17 (basically rent-free) months is far from equitable.

       13.    Decker accuses Clifford Homes of seeking a security amount that would

“shut the courthouse door and force the Defendant to give up her home” without the

opportunity to appeal. (Motion, at ¶ 6). That is simply not the case. Decker has already

commenced the appellate process by filing a notice of appeal. She also continues to

pursue the Title Suit. Any harm to Decker is not irreversible, and it is unclear how

Decker is harmed merely because she may not continue to live rent-free.

       14.    Finally, Clifford Homes notes that setting the security amount at or

anywhere near the incredibly low amount requested by Decker is particularly inequitable

given the frivolous nature of her appeal. Decker’s only challenge to Clifford Homes’

right to possession is that alleged defects in the foreclosure process purportedly rendered

the foreclosure sale of the Property to Clifford Homes invalid. That is the exact issue

being independently litigated in the Title Suit, and the law could not be more clear that

“defects in the foreclosure process cannot be used either to negate a landlord-tenant

relationship provision in a deed of trust or to raise a question of title depriving the justice


                                              7
or county courts of jurisdiction to resolve the question of immediate possession.” Wilder

v. Citicorp Trust Bank, F.S.B., No. 03-13-00324-CV, 2014 WL 1207979 (Tex. App.—

Austin Mar. 18, 2014, pet. dism’d w.o.j.) (mem. op.); see also, e.g., Killebrew v. BKE

Investments, Inc., No. 03-13-00149-CV, 2014 WL 3055984 (Tex. App.—Austin June 30,

2014, no pet.) (mem. op.) (same); Jaimes v. Fed. Nat. Mortgage Ass’n, No. 03-13-00290-

CV, 2013 WL 7809741 (Tex. App.—Austin Dec. 4, 2013, no pet.) (mem. op.) (same);

Reardean v. Fed. Home Loan Mortg. Corp., No. 03-12-00562-CV, 2013 WL 4487523

(Tex. App.—Austin Aug. 14, 2013, no pet.) (same); Rodriguez v. CitiMortgage, Inc., No.

03-10-00093-CV, 2011 WL 182122 (Tex. App.—Austin Jan. 6, 2011, no pet.) (mem.

op.) (same).

       15.      Allowing Decker to suspend enforcement of the judgment of possession for

almost nothing in order to pursue a frivolous appeal merely encourages frivolous appeals.

Clifford Homes is entitled to have the appellate security set at an amount that protects its

rights under the judgment the Court has rendered. It seeks nothing more and nothing less.

And its request is supported by the Property Code, the Rules of Appellate Procedure, and

the evidence.

       16.      A brief response to Decker’s Emergency Motion to Stay Writ of Possession

is warranted. The Property Code is clear: “A judgment of a county court in an eviction

suit may not under any circumstances be stayed pending appeal unless, within 10 days of

the signing of the judgment, the appellant files a supersedeas bond in an amount set by

the county court.” TEX. PROP. CODE § 24.007(a) (emphasis added). Accordingly, the




                                             8
writ of possession may be issued on 7 July 2015 if Decker has not yet posted supersedeas

in an amount set by the court.

       17.    To Clifford Homes’ knowledge, Decker has neither requested nor set a

hearing on her Motion for Bond Application. Clifford Homes stands on its written

submission, but is prepared to participate in a hearing if set.

                                      CONCLUSION

       WHEREFORE, Clifford Homes respectfully requests that the Court set the

amount of security required to supersede the judgment at $31,365.00. Clifford Homes

further requests that Defendant be required to deposit $31,365.00 in cash into the registry

of the Court no later than 6 July 2015 (the tenth day following the entry of judgment) in

order to supersede the judgment pending appeal.


                                                   Respectfully Submitted,

                                                   /s/ J. Hyde
                                                   ________________________________
                                                   Dr. J. Hyde
                                                   State Bar No. 24027083
                                                   THE J. HYDE LAW OFFICE, PLLC
                                                   111 E. 17th Street #12015
                                                   Austin, Texas 78711
                                                   Phone: (512) 200-4080
                                                   Fax: (512) 582-8295
                                                   E-mail: jhyde@jhydelaw.com

                                                   Attorney for Plaintiff




                                              9
                           CERTIFICATE OF SERVICE

       I hereby certify that, in accordance with Rule 21a of the Texas Rules of Civil
Procedure, on this 29th day of June, 2015, a true and correct copy of the foregoing has
been served upon all parties of record via e-service or facsimile:

David Rogers
1201 Spyglass, Suite 100
Austin, Texas 78746
Fax: (512) 201-4082


                                               /s/ J. Hyde
                                               ________________________________
                                               Dr. J. Hyde




                                          10
                              CAUSE NO. 15-0508-CC4

CLIFFORD HOMES, LLC,                         § IN THE COUNTY COURT AT LAW
                                             §
      Plaintiff,                             §
                                             §
v.                                           §
                                             §
MARY DECKER,                                 § NUMBER 4
CHRISTOPHER DECKER, and/or                   §
ALL OTHER OCCUPANTS OF                       §
1607 MAIN STREET,                            §
CEDAR PARK, TEXAS 78613,                     §
                                             §
      Defendants.                            § WILLIAMSON COUNTY, TEXAS

      ORDER ON DEFENDANT MARY DECKER’S MOTION FOR BOND
      APPLICATION AND EMERGENCY MOTION TO STAY WRIT OF
                 POSSESSION UNTIL BOND IS SET

       The Court rendered a final judgment of immediate possession in this action in
favor of Plaintiff on 23 June 2015. Before the Court are Defendant’s Motion for Bond
Application and Motion to Stay Writ of Possession Until Bond Is Set. Having reviewed
the parties’ arguments and evidence, and being fully advised, the Court finds that,
pursuant to TEX. PROP. CODE § 24.007 and TEX. R. APP. P. 24.2(a)(2), the amount of
security that Defendant must post to stay the final judgment in this action pending appeal
is $31,365.00.

       IT IS THEREFORE ORDERED that, pursuant to TEX. PROP. CODE § 24.007(a),
Defendant must deposit $31,365.00 in cash into the registry of the Court no later than the
close of business on Monday, 6 July 2015, in order to suspend enforcement of the above-
referenced judgment.

       IT IS FURTHER ORDERED that Defendant’s Motion to Stay Writ of Possession
Until Bond Is Set is DISMISSED AS MOOT.


      Signed this _______ day of ______________, 2015


                                                _________________________________
                                                Honorable Judge Presiding
   EXHIBIT 1
Affidavit of Ken Ward
      EXHIBIT 2
Comparative Market Analysis
           1607 Main ST
           Cedar Park, 78613
                                                                                                                Friday, June 26, 2015


Summary of Comparable Listings
This page summarizes the comparable listings contained in this market analysis.


Leased Listings
Address                                      Price    Bds Bth     Sqft Tot   Acres       Lease Date                   CDOM ADOM
1607 Main ST                                                        1999      0.226
609 Brazos Bend DR                         $1,700      3     2     1,726     0.115        05/23/2015                      11      11
1802 Garner DR                             $1,700      4     2     1,710     0.117        05/14/2015                       6       6
1804 Discovery BLVD                        $2,000      4     2     2,327     0.185        06/05/2015                      17      17
                          Averages:        $1,800     3.7   2.0    1,921     0.139                                        11      11


                                                     Low          Median        Average                 High        Count
Comparable Price                                $1,700             $1,700             $1,800           $2,000            3
Adjusted Comparable Price                       $1,836             $1,846             $1,845           $1,854            3




                                                                              Researched and prepared by Kenneth Ward
              1607 Main ST
              Cedar Park, 78613
                                                                                                                                          Friday, June 26, 2015

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




Subject Property                                 Details                                 Adjust         Details                                   Adjust
1607 Main ST                                     609 Brazos Bend DR                                     1802 Garner DR
MLS#                                             5220424                                                2921298
Status                                           Leased                                                 Leased
List Price                                       $1,700                                                 $1,700
List Date                                        04/20/2015                                             05/08/2015
Sold Price                                       $1,700                                                 $1,700
Sold Date                                        05/23/2015                                             05/14/2015
City         Cedar Park                          Cedar Park                                         0   Cedar Park                                          0
Subdiv       Cedar Park Towncenter               Cedar Park Towncenter Sec 4                        0   Cedar Park Towncenter Sec 3                         0
County       Williamson                          Williamson                                         0   Williamson                                          0
Zip          78613                               78613                                              0   78613                                               0
Sqft Total   1999                                1,726                                           136    1,710                                            144
# Stories    1                                                                                      0                                                       0
ADOM/CDOM --/                                    11/11                                            0/0   6/6                                               0/0
Beds                                             3                                                  0   4                                                   0
Baths                                            2 (2 0)                                          0/0   2 (2 0)                                           0/0
# Gar Spcs   3                                   2                                                 10   2                                                  10
Pool on Prop No                                  No                                                 0   No                                                  0
Year Built   2006                                2007                                               0   2006                                                0
Acres        0.226                               0.000 ac/0                                         0   0.000 ac/0                                          0
Buy Clsg $                                                                                          0                                                       0
Pd by Slr
Repairs Amt                                                                                        0                                                       0
Remarks:
One Story                                        Meticulously maintained 1 story home in great          4 spacious bedrooms in the highly sought
3 car garage                                     area. 3 bedroom plus home office (could be             after Leadner ISD! Great floor plan with tons
3 sides stone exterior                           exercise room, hobby room or 4th bedroom).             of upgrades throughout. The open kitchen
oversized corner lot                             Kitchen features granite counter tops and              features stainless steel appliances, granite
2 blocks to neighborhood park/pool               center island. Refrigerator stays. Hardwood            counter tops, gas stove, island, and a
                                                 floors through main areas of the home.                 breakfast area. Huge windows throughout
Price adjustments based on $0.50 / square        Laundry room with washer and dryer.                    bring in tons of natural light. The master bed
foot + $10 for third car garage                  Upgraded throughout.                                   room features a double vanity, separate
                                                 Covered patio. 2 car rear entry garage with            garden tub & shower, and walk in closet. The
                                                 door opener. Located near major roads,                 private backyard with a covered patio is
                                                 Costco and plenty of shopping/ restaurants.            perfect for entertaining!




                                         Price                                             $1,700                                                   $1,700
                            Total Adjustments                                                $146                                                     $154
                               Adjusted Price                                              $1,846                                                   $1,854

                                                                                                 Researched and prepared by Kenneth Ward
              1607 Main ST
              Cedar Park, 78613
                                                                                                                           Friday, June 26, 2015

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




Subject Property                                 Details                                 Adjust
1607 Main ST                                     1804 Discovery BLVD
MLS#                                             8049941
Status                                           Leased
List Price                                       $2,095
List Date                                        05/01/2015
Sold Price                                       $2,000
Sold Date                                        06/05/2015
City         Cedar Park                          Cedar Park                                        0
Subdiv       Cedar Park Towncenter               Cedar Park Towncenter                             0
County       Williamson                          Williamson                                        0
Zip          78613                               78613                                             0
Sqft Total   1999                                2,327                                         -164
# Stories    1                                                                                     0
ADOM/CDOM --/                                    17/17                                           0/0
Beds                                             4                                                 0
Baths                                            2 (2 0)                                         0/0
# Gar Spcs   3                                   3                                                 0
Pool on Prop No                                  No                                                0
Year Built   2006                                2013                                              0
Acres        0.226                               0.000 ac/0                                        0
Buy Clsg $                                                                                         0
Pd by Slr
Repairs Amt                                                                                       0
Remarks:
One Story                                        Elegant open single story -CP Town Center.
3 car garage                                     Huge covered front porch or covered back
3 sides stone exterior                           patio. 3 Car Garage, entering from back of
oversized corner lot                             home. Gorgeous engineered wood floors.
2 blocks to neighborhood park/pool               Spacious kitchen has granite counters, huge
                                                 counter space area & breakfast bar. Master
Price adjustments based on $0.50 / square        suite has tiered ceiling, garden bathtub,
foot + $10 for third car garage                  separate shower & double sinks. French
                                                 doors open into study/formal dining. Fully
                                                 fenced w/easy care fencing. Sprinkler
                                                 system. Refrigerator, washer and dryer.
                                                 Easy access to shopping, park, and pool.




                                         Price                                             $2,000
                            Total Adjustments                                               $-164
                               Adjusted Price                                              $1,836

                                                                                                Researched and prepared by Kenneth Ward
           1607 Main ST
           Cedar Park, 78613
                                                                                                   Friday, June 26, 2015

Minimums and Maximums
This page summarizes key fields of the listings in this analysis.




                    The listings in this analysis can be summarized as follows:

                            Listing Price between $1,700 and $2,095




                            3 to 4 Bedrooms


                            2.00 Total Bathrooms


                            1,710 to 2,327 Square Feet


                            Year Built between 2006 and 2013 years


                            $0.90 to $0.99 List Price per Square Foot


                            $0.86 to $0.99 Sold Price per Square Foot


                            6 to 17 Cumulative Days on Market




                                                                        Researched and prepared by Kenneth Ward
           1607 Main ST
           Cedar Park, 78613
                                                                                                           Friday, June 26, 2015


Number of Cumulative Days On Market
This graph illustrates the number of cumulative days on market for the listings in this analysis.




                                         Cumulative Days On Market
                               18

                               16

                               14
              Days On Market




                               12

                               10
                                                                                                            C D OM

                               8

                               6

                               4

                               2

                               0
                                          4




                                                                1




                                                                                          8
                                         42




                                                             94




                                                                                        29
                                     20




                                                           49




                                                                                     21
                                    52




                                                        80




                                                                                   29




                                                        MLS#




                                                                                Researched and prepared by Kenneth Ward
               1607 Main ST
               Cedar Park, 78613
                                                                                                             Friday, June 26, 2015


List Price and Sale Price
This graph illustrates the list price, along with sale price in Sold listings.




                                                     Price Graph
               2400


               2000


               1600

                                                                                                           List Price
               1200
       Price




                                                                                                           Sale Price



                800


                400


                   0
                                   4




                                                               1




                                                                                        8
                               42




                                                             94




                                                                                      29
                              20




                                                          49




                                                                                   21
                          52




                                                        80




                                                                                 29




                                                             MLS#




                                                                                 Researched and prepared by Kenneth Ward
           1607 Main ST
           Cedar Park, 78613
                                                                                                     Friday, June 26, 2015


CMA Pro Report
These pages give a general overview of the selected properties.

 Leased Properties
 609 Brazos Bend DR
                          MLS #:     5220424          Status: Leased       Beds:  3             L Price: $1,700
                          County:    Williamson                            Baths: 2 (2 0)       Lse Prc: $1,700
                          City:      Cedar Park                            Age:   2007          Lse Dt: 5/23/2015
                          Parking:                                         CDOM: 11

                          Rmks:      Meticulously maintained 1 story home in great area. 3 bedroom plus home
                                     office (could be exercise room, hobby room or 4th bedroom). Kitchen features
                                     granite counter tops and center island. Refrigerator stays. Hardwood floors
                                     through main areas of the home. Laundry room with washer and dryer.
                                     Upgraded throughout.
                                     Covered patio. 2 car rear entry garage with door opener. Located near major
                                     roads, Costco and plenty of shopping/ restaurants.
                          Direct:    Take 183A and exit FM 1431. West on FM 1431 to Right on Discovery Blvd. Left
                                     at circle on to Main St. Right on Brazos Bend Dr.

 1802 Garner DR
                          MLS #:     2921298          Status: Leased       Beds:  4             L Price: $1,700
                          County:    Williamson                            Baths: 2 (2 0)       Lse Prc: $1,700
                          City:      Cedar Park                            Age:   2006          Lse Dt: 5/14/2015
                          Parking:                                         CDOM: 6

                          Rmks:      4 spacious bedrooms in the highly sought after Leadner ISD! Great floor plan
                                     with tons of upgrades throughout. The open kitchen features stainless steel
                                     appliances, granite counter tops, gas stove, island, and a breakfast area.
                                     Huge windows throughout bring in tons of natural light. The master bed room
                                     features a double vanity, separate garden tub & shower, and walk in closet.
                                     The private backyard with a covered patio is perfect for entertaining!
                          Direct:    From 1431, go north on Discovery Blvd to Big Spring Drive. Turn left and go
                                     through the roundabout to Hill Country Drive, turn right on Bill Creek Prkwy,
                                     turn left on Garner, turn right.

 1804 Discovery BLVD
                          MLS #:     8049941          Status: Leased       Beds:  4             L Price: $2,095
                          County:    Williamson                            Baths: 2 (2 0)       Lse Prc: $2,000
                          City:      Cedar Park                            Age:   2013          Lse Dt: 6/5/2015
                          Parking:                                         CDOM: 17

                          Rmks:      Elegant open single story -CP Town Center. Huge covered front porch or
                                     covered back patio. 3 Car Garage, entering from back of home. Gorgeous
                                     engineered wood floors. Spacious kitchen has granite counters, huge counter
                                     space area & breakfast bar. Master suite has tiered ceiling, garden bathtub,
                                     separate shower & double sinks. French doors open into study/formal dining.
                                     Fully fenced w/easy care fencing. Sprinkler system. Refrigerator, washer and
                                     dryer. Easy access to shopping, park, and pool.
                          Direct:    183A north to Hwy 1431. Left onto 1431. Right on Discovery Blvd. House on
                                     right.


                                                                         Researched and prepared by Kenneth Ward
           1607 Main ST
           Cedar Park, 78613
                                                                                                          Friday, June 26, 2015


CMA Pro Report
These pages give a general overview of the selected properties.

 Leased Properties
 Total # of Listings      3
 Lowest Price             $1,700
                                                                  1802 Garner DR
 Highest Price            $2,000

 Average Price            $1,800

 Avg. Price/SqFt          $0.95

 Avg CDOM                 11


                                                          1804 Discovery BLVD




                                                           609 Brazos Bend DR




                                                                                   0   400   800   1200   1600   2000    2400




                                                                              Researched and prepared by Kenneth Ward
           1607 Main ST
           Cedar Park, 78613
                                                                                                       Friday, June 26, 2015


CMA Pro Report
These pages give a general overview of the selected properties.


                                                Summary Graph/Analysis
                        2.0K




                        1.6K




                        1.2K




                        0.8K




                        0.4K




                        0.0K


                                                Avg Price     Min Price     Max Price



Cumulative Analysis

     Listing Category              Lowest Price             Highest Price          Average Price         Avg $ Per SF
            Leased                     $1,700                     $2,000                 $1,800               $0.95

Totals / Averages                      $1,700                     $2,000                 $1,800               $0.95


Sold Property Analysis

                        Address                             List Price      Sold Price     CDOM    %SP/LP       SP/Sqft
609 Brazos Bend DR                                                $1,700      $1,700          11    %100.00       $0.98
1802 Garner DR                                                    $1,700      $1,700          6     %100.00       $0.99
1804 Discovery BLVD                                               $2,095      $2,000          17    %95.47        $0.86
Total Averages                                                    $1,832     $1,800          11     %98.49        $0.95




                                                                            Researched and prepared by Kenneth Ward
            1607 Main ST
            Cedar Park, 78613
                                                                                                   Friday, June 26, 2015


CMA Pro Report
These pages give a general overview of the selected properties.



                                                Property Summary
    S           Street Address            Bds     Bth       Sqft    L Price        S Price        Sold Date       CDOM
Leased
L       609 Brazos Bend DR                  3    2 (2 0)    1,726   $1,700         $1,700        05/23/2015          11
L       1802 Garner DR                      4    2 (2 0)    1,710   $1,700         $1,700        05/14/2015              6
L       1804 Discovery BLVD                 4    2 (2 0)    2,327   $2,095         $2,000        06/05/2015          17




                                                                        Researched and prepared by Kenneth Ward
              1607 Main ST
              Cedar Park, 78613
                                                                                                                           Friday, June 26, 2015


Brief Summary of Compared Listings
This report summarizes the comparable listings contained in this market analysis.


 Status: Leased

  MLS#           Stat Date        Address                                   City                    Sqft   Bds   Bth       L/S Price     CDOM

 5220424         05/23/2015       609 Brazos Bend DR                        Cedar Park             1,726    3        2.0       $1,700       11

 2921298         05/14/2015       1802 Garner DR                            Cedar Park             1,710    4        2.0       $1,700           6

 8049941         06/05/2015       1804 Discovery BLVD                       Cedar Park             2,327    4        2.0       $2,000       17

 Averages:                                                                                         1,921    4    2.0          $1,800        11




 Summary
 Status                      Total            Avg Price         Avg $ Per SqFt           Median            Low               High       Avg CDOM

 ACTIVE

 AC

 PENDING

 PENDING TB

 PENDING O4M

 SOLD

 LEASED                       3                        $1,800       $0.95                 $1,700            $1,700           $2,000        11

 EXPIRED

 WITHDRAWN

 Temp Off Mrkt

 Total                        3                    $1,800           $0.95                $1,700            $1,700           $2,000         11




                                                                                         Researched and prepared by Kenneth Ward
            1607 Main ST
            Cedar Park, 78613
                                                                                                                  Friday, June 26, 2015


Pricing Recommendation
This page suggests a recommended selling price based on a thorough analysis of your property.

Fair market value of home is $1845 per month based on Average Adjusted Comparable Price.
Large single story home with three car garage and three sides stone exterior on oversized corner lot located only two
blocks from park/pool.

Comparables are all the leased homes within last 90 days in MLS with : 1 story, 1700-2400 square feet, subdivision =
towncenter

Comparable adjustments based on $0.50 per foot and $10 for third car garage.




                                                                                  Researched and prepared by Kenneth Ward
        EXHIBIT 3
Spreadsheet Summarizing Court of
          Appeals Data
                                                  Third&Court&of&Appeals&2
                                   Appeal&Time&for&Recent&Post2Foreclosure&Eviction&Cases
                  Notice&Date                Mandate                 Number&of&Days            Number&of&Months
Rodriguez              2/22/10                     5/11/11               443                        14.8
Reardean               8/24/12                     12/5/13               468                        15.6
Killebrew                3/1/13                     9/8/14               556                        18.5
Jaimes                 4/30/13                     4/10/14               345                        11.5
Wilder                   5/9/13                    2/26/15               658                        21.9
Ashley                 8/23/13                      3/6/15               560                        18.7
Ebert                 10/30/13                    12/11/14               407                        13.6
Richards               8/28/13                      6/4/15               645                        21.5
                                                    AVERAGE                  510                        17.0
Rodriguez6v.6Citimortgage,6Inc.,6No.603A10A00093ACV,620116WL61821226(Tex.6App.AAAustin6Jan.66,62011)
Reardean6v.6Fed.6Home6Loan6Mortgage6Corp.,6No.603A12A00562ACV,620136WL644875236(Tex.6App.AAAustin6Aug.614,62013,6no6pet.)
Killebrew6v.6BKE6Investments,6Inc.,6No.603A13A00149ACV,620146WL630559846(Tex.6App.AAAustin6June630,62014,6no6pet.)
Jaimes6v.6Fed.6Nat.6Mortgage6Ass'n,6No.603A13A00290ACV,620136WL67809741,6(Tex.6App.AAAustin6Dec.64,62013,6no6pet.)
Wilder6v.6Citicorp6Trust6Bank,6F.S.B.,6No.603A13A00324ACV,620146WL612079796(Tex.6App.AAAustin6Mar.618,62014,6pet.6dism'd6w.o.j.)
Ashley6v.6Citimortgage,6Inc.,6No.603A13A00584ACV,620146WL67466816,6(Tex.6App.AAAustin6Dec.618,62014,6no6pet.)
Ebert6v.6Strada6Capital,6Inc.,6No.603A13A00729ACV,620146WL649150466(Tex.6App.AAAustin6Oct.61,62014,6no6pet.)
Richards6v.6US6Bank6Nat'l6Ass'n,6No.603A13A00590ACV,620156WL66578966(Tex.6App.AAAustin6Feb.611,62015,6no6pet.)
*All6filing6and6docket6information6available6at6the6Third6Court6of6Appeals'6official6website,6accessible6at6http://www.txcourts.gov/3rdcoa.aspx
        EXHIBIT 2
June 29 and 30 E-mails re: Bond
          Application
7/5/2015                                                                                     The J. HYDE Law Office, PLLC Mail - Cause No. 15-0804-CC4; Bond: Clifford Homes v. Mary Decker




                                                                                                                                                                       J  Hyde  



  Cause  No.  15-­0804-­CC4;;  Bond:  Clifford  Homes  v.  Mary  Decker
  Dr.  J.  Hyde                                                 Tue,  Jun  30,  2015  at  11:11  AM
  To:  Sharrion  Threadgill  
  Cc:  Matthew  Wilson  ,  David  Rogers  
  Bcc:  Ken  Ward  

     Dear  Ms.  Threadgill,

     Ms.  Decker's  Motion  for  Bond  Application  and  our  Response  to  that  Motion  are  attached  to  this
     email.    Our  proposed  order  is  included  at  the  end  of  our  Response  and  Ms.  Decker's  are  attached
     separately.    These  documents  have  all  been  filed  with  the  county  clerk  in  the  records  of  this  case.  
     The  only  issue  with  the  July  7th  deadline  stems  from  the  wording  of  TEX.  PROP.  CODE  §  24.007(a):
     "A  judgment  of  a  county  court  in  an  eviction  suit  may  not  under  any  circumstances  be  stayed
     pending  appeal  unless,  within  10  days  of  the  signing  of  the  judgment,  the  appellant  files  a
     supersedeas  bond  in  an  amount  set  by  the  county  court."  (emphasis  added).    With  the  holiday,  the
     10  days  in  his  case  is  over  on  July  6th.    Please  advise  as  to  how  Judge  Pennington  would  like  us  to
     proceed  with  respect  to  this  issue.    Thank  you.

     J

     On  Tue,  Jun  30,  2015  at  10:02  AM,  Sharrion  Threadgill    wrote:

           Gentlemen  –

             

           Judge  Pennington  has  requested  each  attorney  submit  a  proposed  Order  along  with  written  argument  and  he
           will  provide  a  ruling.    Your  arguments  along  with  proposed  Orders  should  be  submitted  on  or  before  July  7th.    

             

           Should  you  have  any  questions,  please  contact  me.

             

             

           -­-­-­-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐

           Sharrion  Threadgill,  Court  Administrator

           Williamson  County  Court  at  Law  #4
           405  Martin  Luther  King,  Box  17
           Georgetown,  Texas  78626
           512-­943-­1681
           512-­943-­1685  fax
           SThreadgill@wilco.org

           	  

https://mail.google.com/mail/u/0/?ui=2&ik=82004f0ce7&view=pt&q=sthreadgill%40wilco.org&qs=true&search=query&msg=14e453cc3016b410&dsqt=1&siml=14…                                                   1/5
7/5/2015                              The J. HYDE Law Office, PLLC Mail - Cause No. 15-0804-CC4; Bond: Clifford Homes v. Mary Decker

           	  

           	  

           	  

           	  

           	  

           From:  Dr.  J.  Hyde  [mailto:jhyde@jhydelaw.com]  
           Sent:  Monday,  June  29,  2015  1:55  PM
           To:  Matthew  Wilson
           Cc:  Sharrion  Threadgill;;  David  Rogers
           Subject:  Re:  Bond:  Clifford  Homes  v.  Mary  Decker;;  15-­0804-­CC4

             

           Dear  Ms.  Threadgill,

             

           We  certainly  do  not  oppose  a  quick  hearing.    However,  in  the  interest  of  saving  all  parties  time
           and  expense,  as  well  as  the  convenience  of  the  visiting  judge,  we  believe  the  bond  request  can
           be  resolved  based  on  the  written  submissions  and  accompanying  evidence.    At  this  point,  it
           seems  that  any  testimony  at  the  hearing  would  be  duplicative  of  what  has  already  been
           submitted.    In  any  event,  we  recognize  the  time-­sensitive  nature  of  Defendant's  request,  as  the
           statutory  deadline  for  Defendant  to  suspend  enforcement  of  the  judgment  pending  appeal  is  6
           July  2015.    Thank  you.

             

           J

             

             

           On  Mon,  Jun  29,  2015  at  1:03  PM,  Matthew  Wilson    wrote:

           Hi  Mrs  Threadgill,

             

           This  email  is  to  request  a  hearing  to  set  a  bond  in  the  forcible  detainer  case:  15-­0509-­CC4.    The  visiting  judge
           granted  summary  judgment  on  June  23rd  and  did  not  set  a  bond  despite  a  specific  request  for  bond.    A  notice
           of  appeal,  motion  to  set  bond,  and  a  motion  to  stay  writ  of  possession  were  filed  in  this  case  last  week.    I  have
           three  specific  questions  in  this  case.

             

           1)  Will  a  hearing  be  set  this  week  in  order  to  set  bond?

           2)  If  a  hearing  cannot  be  set  this  week  before  the  ten  day  deadline,  can  a  nominal  bond  be  set  until  the  court
           can  set  a  hearing  to  set  bond?

           3)  Will  the  court  allow  a  writ  of  possession  to  issue  in  instances  where  a  bond  has  not  been  set  and  a  notice  of
           appeal  has  been  filed  with  the  court?

             

           Thanks,
https://mail.google.com/mail/u/0/?ui=2&ik=82004f0ce7&view=pt&q=sthreadgill%40wilco.org&qs=true&search=query&msg=14e453cc3016b410&dsqt=1&siml=14…      2/5
7/5/2015                              The J. HYDE Law Office, PLLC Mail - Cause No. 15-0804-CC4; Bond: Clifford Homes v. Mary Decker
             

             


           Matthew L. Wilson 

            
           Wilson  Law  Office,  PLLC
           Attorney  at  Law
           512.201.4519  Direct
           512.923.1836  Office  
           512.201.4082  E-­Fax
           MWilson@MatthewWilsonLaw.com  
           MatthewWilsonLaw.com

           Serving  With  Honor

            




           CONFIDENTIALITY  NOTICE:    This  email  communication  (including  any  attached  document(s))  may  contain  information
           that  is  confidential,  proprietary  and/or  privileged.    The  information  is  intended  for  the  sole  use  of  the  indicated
           addressee(s).    If  you  are  not  an  intended  recipient  of  this  email  communication,  please  be  advised  that  any  disclosure,
           copying,  distribution  or  other  use  of  this  communication  or  any  attached  document  is  strictly  prohibited.    Moreover,  any
           such  inadvertent  disclosure  shall  not  compromise  or  waive  the  attorney-­client  privilege  as  to  this  communication  or
           otherwise.    If  you  have  received  this  fax  communication  in  error,  please  notify  the  sender  immediately  by  e-­mail
           (mwilson@matthewwilsonlaw.com),  and  promptly  destroy  all  copies  of  this  communication  and  any  attached
           document(s).  Thank  you.

            

             

https://mail.google.com/mail/u/0/?ui=2&ik=82004f0ce7&view=pt&q=sthreadgill%40wilco.org&qs=true&search=query&msg=14e453cc3016b410&dsqt=1&siml=14…       3/5
7/5/2015                          The J. HYDE Law Office, PLLC Mail - Cause No. 15-0804-CC4; Bond: Clifford Homes v. Mary Decker




             

           -­-­

           Dr.  J.  HYDE

           The  J.  HYDE  Law  Office,  PLLC

           111  E.  17th  St.  #12015

           Austin,  Texas  78711

           T:  512.200.4080

           F:  512.582.8295

           E:  jhyde@jhydelaw.com

             

           CONFIDENTIALITY  NOTICE:  This  communication  is  attorney/client  privileged  and  confidential  and
           solely  for  the  identified  recipient.  Any  disclosure,  copying,  distribution,  or  use  of  the  contents  of
           this  communication  is  strictly  prohibited.  If  you  have  received  this  e-­mail  in  error,  immediately
           notify  the  sender  by  reply  e-­mail  and  permanently  delete  this  transmission.

             

           TAX  ADVICE  DISCLAIMER:  Any  federal  tax  advice  contained  in  this  communication  (including
           attachments)  was  not  intended  or  written  to  be  used,  and  it  cannot  be  used,  by  you  for  the
           purpose  of  (1)  avoiding  any  penalty  that  may  be  imposed  by  the  Internal  Revenue  Service  or  (2)
           promoting,  marketing,  or  recommending  to  another  party  any  transaction  or  matter  addressed
           herein.




     -­-­  
     Dr.  J.  HYDE
     The  J.  HYDE  Law  Office,  PLLC
     111  E.  17th  St.  #12015
     Austin,  Texas  78711
     T:  512.200.4080
     F:  512.582.8295
     E:  jhyde@jhydelaw.com

     CONFIDENTIALITY  NOTICE:  This  communication  is  attorney/client  privileged  and  confidential  and
     solely  for  the  identified  recipient.  Any  disclosure,  copying,  distribution,  or  use  of  the  contents  of
     this  communication  is  strictly  prohibited.  If  you  have  received  this  e-­mail  in  error,  immediately
     notify  the  sender  by  reply  e-­mail  and  permanently  delete  this  transmission.

     TAX  ADVICE  DISCLAIMER:  Any  federal  tax  advice  contained  in  this  communication  (including
     attachments)  was  not  intended  or  written  to  be  used,  and  it  cannot  be  used,  by  you  for  the
     purpose  of  (1)  avoiding  any  penalty  that  may  be  imposed  by  the  Internal  Revenue  Service  or  (2)
     promoting,  marketing,  or  recommending  to  another  party  any  transaction  or  matter  addressed
     herein.

      3  attachments
https://mail.google.com/mail/u/0/?ui=2&ik=82004f0ce7&view=pt&q=sthreadgill%40wilco.org&qs=true&search=query&msg=14e453cc3016b410&dsqt=1&siml=14…   4/5
7/5/2015                          The J. HYDE Law Office, PLLC Mail - Cause No. 15-0804-CC4; Bond: Clifford Homes v. Mary Decker

           Decker  -­  Application  for  Bond  -­  062515.pdf
           653K
           Response  to  Bond  Motion  -­  File  Stamped.pdf
           5459K
           Decker  Proposed  CC4  Orders.pdf
           413K




https://mail.google.com/mail/u/0/?ui=2&ik=82004f0ce7&view=pt&q=sthreadgill%40wilco.org&qs=true&search=query&msg=14e453cc3016b410&dsqt=1&siml=14…   5/5
     EXHIBIT 3
Order on Bond Application
         EXHIBIT 4
July 2 E-mail from A. Wiseman to J.
       Hyde re: Bond Order
7/4/2015                                               The J. HYDE Law Office, PLLC Mail - 15-0508-CC4




                                                                                                         J  Hyde  



  15-­0508-­CC4
  Anita  Wiseman                                                                           Thu,  Jul  2,  2015  at  1:45  PM
  To:  "jhyde@jhydelaw.com"  


       

       

     Anita Wiseman

     Deputy Clerk

     Williamson County

     Civil/Probate

     512-­943-­1140

       




                                  Order.tif
                                  38K




https://mail.google.com/mail/u/0/?ui=2&ik=82004f0ce7&view=pt&q=awiseman%40wilco.org&qs=true&search=query&msg=14e50164ec14ca34&siml=14e50164ec…   1/1